
	
		III
		112th CONGRESS
		2d Session
		S. RES. 390
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2012
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mr. Cardin, Mr.
			 Levin, and Mr. Coons)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Honoring the life and legacy of the
		  Honorable Donald M. Payne.
	
	
		Whereas the Honorable Donald M. Payne was born in Newark,
			 New Jersey on July 16, 1934, graduated from Barringer High School in Newark and
			 Seton Hall University in South Orange, New Jersey, and pursued graduate studies
			 at Springfield College in Massachusetts;
		Whereas the Honorable Donald M. Payne was an educator in
			 the Newark and Passaic, New Jersey public schools and was an executive at
			 Prudential Financial and at Urban Data Systems Inc;
		Whereas the Honorable Donald M. Payne became the first
			 African American national president of the YMCA in 1970 and served as Chairman
			 of the World Refugee and Rehabilitation Committee of the YMCA from 1973 to
			 1981;
		Whereas the Honorable Donald M. Payne served 3 terms on
			 the Essex County Board of Chosen Freeholders and 3 terms on the Newark
			 Municipal Council;
		Whereas, in 1988, the Honorable Donald M. Payne became the
			 first African American elected to the United States House of Representatives
			 from the State of New Jersey;
		Whereas the people of New Jersey overwhelmingly reelected
			 the Honorable Donald M. Payne 11 times, most recently in 2010, when the
			 Honorable Donald M. Payne was elected to represent the Tenth Congressional
			 District of New Jersey for a 12th term;
		Whereas the Honorable Donald M. Payne was a tireless
			 advocate for his constituents, bringing significant economic development to
			 Essex, Hudson, and Union Counties in New Jersey;
		Whereas, as a senior member of the Committee on Education
			 and the Workforce of the House of Representatives, the Honorable Donald M.
			 Payne was a leading advocate for public schools, college affordability, and
			 workplace protections;
		Whereas, as a senior member of the Committee on Foreign
			 Affairs of the House of Representatives, the Chairman and Ranking Member of the
			 Subcommittee on Africa, Global Health, and Human Rights, and a member of the
			 Subcommittee on the Western Hemisphere, the Honorable Donald M. Payne led
			 efforts to restore democracy and human rights around the world, including in
			 Northern Ireland and Sudan;
		Whereas the Honorable Donald M. Payne was a leader in the
			 field of global health, co-founding the Malaria Caucus, and helping to secure
			 passage of a bill authorizing $50,000,000 for the prevention and treatment of
			 HIV/AIDS, tuberculosis, and malaria;
		Whereas the Honorable Donald M. Payne served as Chairman
			 of the Congressional Black Caucus Foundation and previously as Chairman of the
			 Congressional Black Caucus;
		Whereas, in March 2012, the United States Agency for
			 International Development launched the Donald M. Payne Fellowship Program to
			 attract outstanding young people to careers in international
			 development;
		Whereas the Honorable Donald M. Payne served on the boards
			 of directors of the National Endowment for Democracy, TransAfrica, the
			 Discovery Channel Global Education Partnership, the Congressional Award
			 Foundation, the Boys and Girls Clubs of Newark, the Newark Day Center, and the
			 Newark YMCA;
		Whereas the Honorable Donald M. Payne was the recipient of
			 numerous honors and awards, including honorary doctorates from multiple
			 universities;
		Whereas the Honorable Donald M. Payne passed away on March
			 6, 2012, and is survived by 3 children, 4 grandchildren, and 1
			 great-grandchild; and
		Whereas the Honorable Donald M. Payne’s long history of
			 service will have an enduring impact on people in New Jersey, across the United
			 States, and around the world: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 profound sorrow at the death of the Honorable Donald M. Payne, United States
			 Representative for the Tenth Congressional District of New Jersey;
			(2)conveys the
			 condolences of the Senate to the family of the Honorable Donald M. Payne;
			 and
			(3)respectfully
			 requests that the Secretary of the Senate transmit a copy of this resolution to
			 the House of Representatives and the family of the Honorable Donald M.
			 Payne.
			
